Citation Nr: 0808715	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C with liver 
damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1973 
and from December 1976 to December 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim of entitlement to service connection for hepatitis C.

The veteran testified before the undersigned at a Board 
hearing in March 2008.  A transcript of that hearing has been 
associated with the claims folder.  

In March 2008, the Board granted the veteran's request to 
have his claim advanced on the Board's docket.


FINDING OF FACT

The veteran's hepatitis C had its onset during service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
hepatitis C.  This represents a complete grant of the benefit 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist is unnecessary.

In his statements and testimony, the veteran maintains that 
service connection is warranted for hepatitis C because he 
was infected with the virus in service.  In support, he 
points out that he had symptoms during service of the later 
diagnosed hepatitis C, and notes that his treating physicians 
have opined that the virus' onset occurred in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The uncontroverted facts show that the veteran entered his 
latter period of service in December 1976, was discharged 
from active duty in December 1996, and was initially 
diagnosed as having hepatitis C in August 2002, although 
service medical records reveal that he was diagnosed with 
"contact to non-B hepatitis" in November 1977.  There are, 
however, competing medical opinions addressing whether the 
veteran's hepatitis C had its onset during service.

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether his 
hepatitis C is related to or had its onset during service, 
the Board will focus on the evidence that speaks to this 
question.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

When the Board is presented with conflicting medical 
evidence, it is free to favor some medical evidence over 
other medical evidence provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. at 470-71.  

In a March 2007 VA examination report, the physician opined 
that it was unlikely that the veteran's current hepatitis C 
was related to his in-service diagnosis of non-B hepatitis.  
However, the examiner ultimately determined that a definite 
conclusion could not be reached without further evidence to 
support the claim.  

In May 2005, the veteran submitted two medical opinion 
letters.  The first of these letters, authored by his 
treating physician at the Department of Internal Medicine at 
the United States Army Medical Department Activity, 
Heidelberg, Germany, noted the November 1977 diagnosis of 
non-B hepatitis and opined that this was the initial 
manifestation of his ongoing chronic hepatitis C.  The second 
letter, authored by the Chief of the Division of Medicine at 
Landstuhl Regional Medical Center, also cited the diagnoses 
of non-B hepatitis in November 1977 and opined that the 
findings on his liver biopsy in 2002 would be consistent with 
exposure to hepatitis C within that time frame.  He further 
explained that, in general, most cases previously described 
as non-A, non-B hepatitis are now attributable to hepatitis 
C.  

Based on the above, the Board finds that the medical evidence 
supports the veteran's claim.  In reaching this conclusion, 
the Board notes that the veteran's treating physician as well 
as the Chief of the Division of Medicine at Landstuhl have 
opined that his hepatitis C had its onset during service, and 
both offered cogent explanations in support of those 
assessments.  In this regard, the Board notes that it finds 
particularly persuasive the comment of the Chief of the 
Division of Medicine at Landstuhl, who noted that the veteran 
likely became infected with hepatitis C while on active duty 
because the veteran's current changes of cirrhosis 
"generally occur after 15-20 years of disease for those 
patients with progressive disease."  The only "negative" 
evidence consists of the speculative opinion offered by the 
March 2007 VA examiner, who, based solely on his review of 
the veteran's records, indicated that a definite conclusion 
could not be reached without further evidence to support the 
claim.  The Board finds the findings and conclusions offered 
in the May 2005 medical opinion letters very probative of the 
question of the onset of the veteran's hepatitis C.  As such, 
service connection is warranted.


ORDER

Service connection for hepatitis C with liver damage is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


